 MONTEREY COUNTY, ETC., TRADES COUNCIL139In accordance with the above,I recommend that Ralph Regine be paid the sumof $5,988.59.CONCLUSIONUpon the foregoing findings, the Trial Examiner finds and concludes that theemployees listed hereunder are entitled to paymentby theRespondent of the sumslisted opposite their names.14Wilson Brown________ $1,644.54James Fay_______________ $2,919.25Carmine Lopez------- $1,890.30Ralph Regine_____________ $5,988.59RECOMMENDED ORDERIt is recommended that the Board adopt the foregoing findings and conclusions."Minus any tax withholdings required by Federal and State laws.Monterey County Building&Construction Trades CouncilandVitoJ.La Torre.CasesNos. 20-CC,-285, 20-CP-66-1, and20-CP-66-2.April 22, 1963DECISION AND ORDEROn August 22, 1962, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report in the above-entitled proceeding, and onSeptember 5, 1962, an erratum, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint, andrecommended that these allegations be dismissed.Thereafter, theGeneral Counsel, the Charging Party, and the Respondent filed excep-tions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case,' and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner to the extent that they are consistentwith this Decision.1.The Trial Examiner found that the Respondent, without a Boardcertification, threatened to and did picket Buckeye and Whitesidefor recognition at the Elkhorn Ranch, and that such picketing con-tinued for a period in excess of 30 days without the filing of a repre-sentation petition.We agree with this finding.1Respondent's requestfor oral argument is denied, as In our opinion the record,excep-tions, and briefs adequately present the issues and the position of the parties.142 NLRB No. 18. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, the Trial Examiner concluded that the Respondent didnot thereby violate Section 8(b) (7) (C), on the ground that the in-dividuals for whom the Respondent sought recognition were em-ployed to construct and equip new poultry raising buildings, and thuswere not employees because they were employed as "agriculturallaborers," excluded from the definition of the term "employee" inSection 2(3) of the Act.The Board disagrees with this conclusion of the Trial Examiner.In determining whether particular individuals are employed as"agricultural laborers," we believe it to be our duty to follow, when-ever possible, the interpretation of Section 3(f) of the Fair LaborStandards Act adopted by the Department of Labor and its Wageand Hour Division, as that agency, and not this Board, has the re-sponsibility and the experience of administering that Act 2 The perti-nent interpretation, set forth in Appendix B of the IntermediateReport, limits the agricultural-labor exemption to persons perform-ing work on a farm as an incident to or in conjunction with farmingoperations; and the term "farm" is defined as a tract of land devotedto actual farming activities.The evidence does not show that the Elkhorn Ranch was devotedto actual farming activities during the period pertinent to this proceed-ing.On the contrary, the evidence shows that at the commencementof the picketing, the Elkhorn Ranch was still a tract of land not yetdeveloped into a farm, and that the installation of utilities was notcompleted until more than 3 months later.Moreover, the construc-tion here appears to be a major independent construction activity initself, and not part of an agricultural function?In these circumstances, we cannot find that the Elkhorn Ranchwas devoted to actual farming activities when the Respondent threat-ened to and started picketing Buckeye and Whiteside for recognition,or for several months thereafter. Since the individuals then employedby Buckeye and Whiteside were not shown to be performing workwhich was an incident to or in conjunction with actual farming opera-tions,we find that they were "employees" within the meaning ofSection 2(3) of the National Labor Relations Act.We further findthat the Respondent violated Section 8(b) (7) (C) by the foregoingthreats and picketing at the Elkhorn Ranch.z Imperial Garden Growers,91 NLRB 1034, 1037. See also OiaaSugar Company,Limited, 118NLRB 1442.S As the Supreme Court stated inFarmers Reservoir & Irrigation Company v. McComb,Wage and Hour Administrator,337 U.S. 755: ". . . the question as to whether a particulartype of activity is agricultural is not determined by the necessity of the activity to agricul-ture nor by the physical similarity of the activity to that done by farmers in othersituations.The question is whether the activity in the particular case is carried on as apart of the agricultural function or is separately organized as an independent productiveactivity." MONTEREY COUNTY, ETC., TRADES COUNCIL1412.We agree with the Trial Examiner that the Respondent violatedSection 8(b) (4) (i) and (ii) (B) of the Act for the reasons set forthin the Intermediate Report .4ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Monterey CountyBuilding and Construction Trades Council, its officers, agents, repre-sentatives, successors, and assigns, shall:1.Cease and desist from :(a)Engaging in, or inducing or encouraging any individual em-ployed by Granite Construction Company, Sanders Electric Company,Inc., California Motor Express, or any other person, to engage in, astrike or refusal in the course of his employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services; or threatening,restraining, or coercing Granite, Sanders, California Motor Express,or any other person, where, in either case, an object thereof is to forceor require the above-named, or any other person, to cease doing busi-ness with Vito J. La Torre, Buckeye Incubator Company (also d/b/aBuckeye Builders), or Jack L. Whiteside d/b/a Jack L. WhitesideConstruction Co.(b)Picketing or causing to be picketed., or threatening to picketor causing to be picketed, Buckeye or Whiteside under conditions pro-hibited by Section 8(b) (7) of the Act, where an object thereof isforcing or requiring Buckeye or Whiteside to recognize or bargainwith the Respondent, or any of its member unions, as the collective-bargaining representative of their employees, or forcing or requiringthe employees of Buckeye or Whiteside to accept or select the Re-spondent or any of its member unions as their representative.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Post at its business offices and meeting halls, copies of the at-tached notice marked "Appendix." 5 Copies of said notice, to be fur-nished, by the Regional Director for the Twentieth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted by said Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuous*The Trial Examiner declined to find certain additional violations of Section 8(b) (4) (1)and (ii) (B), based upon the conduct of Hansen,Shaw, and the Respondent in connectionwith the Granite and La Torre contract incidents,described in the Intermediate Report.We find it unnecessary to consider these incidents,since they are merely cumulative andwould not alter the Order.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, the notice shall be amended by substituting for the words"Pursuant to a Decisionand Order,"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces, including all places where notices to its members are custom-arily posted.Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or covered by any othermaterial.(b) Sign and mail to the Regional Director for the TwentiethRegion sufficient copies of said notice, to be furnished by him, forposting by Buckeye and Whiteside, if willing.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, 'and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify you that :WE WILL NOT engage in or induce or encourage any individualemployed. by Granite Construction Company, Sanders ElectricCompany, Inc., California Motor Express, or any other person,to engage in a strike or refusal in the course of his employmentto use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to per-form any services; nor will we threaten, restrain, or coerce Gran-ite,Sanders, California Motor Express, or any other person,where, in either case, an object thereof is to force or require theabove-named, or any other person, to cease doing business withVito J. La Torre, Buckeye Incubator Company (also d/b/a Buck-eye Builders), or Jack L. Whiteside d/b/a Jack L. WhitesideConstruction Co.WE WILL NOT picket or cause to be picketed, or threaten to picketor cause to be picketed, Buckeye or Whiteside under conditionsprohibited by Section 8 (b) (7) of the Act, with an object of forc-ing orrequiring Buckeye or Whiteside to recognize or bargainwith us or any of our member unions as the representative of theiremployees, or forcing or requiring the employees of Buckeye orWhiteside to acceptor select usor any of our member unions astheir collective-bargaining representative.MONTEREY COUNTY BUILDING AND CON-STRUCTION TRADES COUNCIL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material. MONTEREY COUNTY, ETC., TRADES COUNCIL143Employees may communicate with the Board's Regional Office, 830Market Street, San Francisco, California, 94102, Telephone No.Yukon 6-3500, if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe hearing in these consolidated proceedings was held on various dates betweenMay 31 and June 15, 1962, in Watsonville and San Francisco, California, beforeTrial Examiner Eugene K. Kennedy.Issues litigatedwere whether Respondent Monterey County Building & Con-struction Trades Council violated Section 8(b)(4)(i) and (ii)(B) and 8(b)(7)(C)of the National Labor Relations Act, as amended (herein called the Act).'Respondent denies the alleged violations and further contends that the employeesinvolved are argricultural laborers and hence excluded from the term "employee"in Section 2(3) of the Act and that the 1962 Appropriation Act precludes the Na-tional Labor Relations Board (herein called the Board) from asserting jurisdictionin these circumstances.The question of whether the 1962 Appropriation Act hasthe effect which Respondent asserts will be considered below.Upon the entire record, my observation of the witnesses, and consideration ofbriefs filed by all parties, I make the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARD AND THE BUSINESS OF THE COMPANIES INVOLVEDLa Torre,the Charging Party, along with his wife,is the owner of all the stock ofthree corporations operating poultry ranches in the Watsonville,California,area.TheIS(b) It shall be an unfair labor practice for a labor organization or its agents-(4) (1) to engage in, or to induce or encourage any individual employed by any personengaged in commerce or in an industry affecting commerce to engage in, a strike or arefusal in the course of his employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, Or commodities or to perform anyservices ; or (ii) to threaten, coerce, or restrain any person engaged in commerce or in anindustry affecting commerce, where in either case 'an object thereof is:(B) forcing or requiring any person to cease using,selling, handling,transporting,or otherwise dealing In the products of any other producer,processor,or manufacturer,or to cease doing business with any other person, or forcing orrequiring any otheremployerto recognize or bargain with a labor organizationas the representative ofhis employees unless such labor organization has been certifiedas the representativeof such employees under the provisions of section 9.. . .*******(7) . . . to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring an employer to rec-ognize or bargain with a labor organization as the representative of his employees, orforcing or requiring the employees of an employer to accept or select such labor organiza-tion as their collective bargaining representative,unlesssuch labor organization is cur-rently certified as the representative of such employeees :*******(C)where suchpicketing has been'conductedwithout apetition underSection9(c) being filed within a reasonable periodof time notto exceedthirty days from thecommencement of such picketing:Provided,That when such a petition has been filedthe Boardshall forthwith,without regardto the provisionsof section9(c) (1) or theabsence of a showing of a substantial intereston the part of the labororganization,direct an election In such unit as the Board finds to beappropriateand shallcertifythe results thereof:Provided further,Thatnothing Inthis subparagraph (C) shallbe construed to prohibit any picketing or other publicity for the purposeof truthfullyadvising the public(including consumers)thatan employer does not employ membersof, or havea contract with,a labor organization,unless an effect of suchpicketingis to induce any individual employed by any other person inthe courseof his em-ployment,not to pick up, deliver or transport any goodsor not to performany services. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDElkhorn Ranch, also in the Watsonville area, the site of the dispute, was not incor-porated but owned equally by La Torre and his wife. This ranch did not begin op-erating until early in the year 1962.The cost of the buildings and equipment ex-ceeded one million dollars.The cost of feed originating out of State for use at theElkhorn Ranch will approximate $500,000 a year annual rate.La Torre manages allfour farms and when necessary will transfer poultry from one to another. In 1961,from Watsonville Farms, a La Torre corporation, there was sold in excess of $100,000worth of eggs to Fort Ord, a military establishment.Buckeye Incubator Company, also doing business under the name of BuckeyeBuilders, is a Delaware corporation doing business in all States of the Union. It isprimarily a manufacturer of poultry equipment and it also acts as a financing agentin connection with the construction and installation of large-scale poultry raisingand feeding operations such as the La Torre Elkhorn Ranch operation. Its grossannual business exceeds $4,000,000, and in 1961 and 1962, it shipped products valuedin excess of $250,000 direct to the Elkhorn Ranch.Granite Construction Company, a California corporation, is engaged in generalengineering work.Its function at the Elkhorn Ranch was primarily to prepare build-ing sites and to construct roads.During 1961, it performed construction work forthe United States Government at Fort Ord, Army installation, in an amount ap-proximating $1,00,000, as well as carrying out other substantial contracts for con-struction work with the United States Government. It is a member of the NorthernChapter of the Associated General Contractors, and in 1961, its gross volume ofbusiness exceeded $20,000,000.Jack L. Whiteside, doing business as Jack L. Whiteside Construction Co. is a laborcontractor.Under a contract with Buckeye, he performed construction work in thefall of 1961 and the spring of 1962 on the Elkhorn Ranch valued at about $175,000.Sanders Electric Company, Inc., had an electrical contract with Buckeye to performoutside wiring on La Torres' Elkhorn Ranch.The contract price was $39,500. Italso subsequently performed inside electrical work thatWhiteside had originallyagreed to perform on the Elkhorn project.In summary, Buckeye was under contract to perform for La Torre the constructionof buildings and installation of equipment. It had Whiteside and Sanders as sub-contractors.Granite was under contract with La Torre to perform the site prepara-tion, grading, and roadwork. It is found that La Tone, Granite, Buckeye, Whiteside,and Sanders are employers engaged in commerce or in a business affecting commercewithin the meaning of the Act?II.THE LABOR ORGANIZATION INVOLVEDMonterey County Building & Construction Trades Council is an organization withdelegates from various building trades unions, representing the constituent membersof the Council. Its officers include Secretary Harry Foster and Secretary-TreasurerJohn Mattos, both of whom had prominent roles in the dispute here involved. TheCouncil's printed form labor agreement, which also bears the names of two otherBuilding Trades Councils, reflects that Respondent enters into collective-bargainingagreements with employers in the construction industry.As conceded by the plead-ings, it is found that Respondent Council is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsVito La Tone, the Charging Party, in July 1961 entered into a contract withBuckeye for the construction and installation of poultry-raising buildings and equip-ment. In the same month he entered into a contract with Granite for grading, roadconstruction, and for construction of drainage ditches.Buckeye subcontracted theconstruction work of the buildings to Whiteside.Whiteside employed carpenters,plumbers, laborers, and electricians, none of whom were represented by a labororganization in connection with their employment with Whiteside.Buckeye's ownemployees installed the poultry-raising equipment.Buckeye also subcontracted theoutside electrical work to Sanders.The employees of Granite and Sanders were2It is clear that La Torre's, Granite's and Buckeye's volume of interstate business bringstheir operations within the Board's jurisdiction.Sanders and Whiteside, subcontractorsto Buckeye, are by that fact alone engaged in a business affecting commerce to bring themwithin the ambitofthe Board's jurisdiction.SeeMadison Building & ConstructionTrades Council, et at. (Wallace Hildebrandt & John Kiefer, d/b/a H & K Lathing Co.,et al.), 134 NLRB 517. MONTEREY COUNTY, ETC., TRADES COUNCIL145represented by labor organizations in the course of their employment with the re-spective companies.Employees of Granite were represented by Teamsters andOperating Engineers locals, and employees of Sanders were represented by an electri-cal union local.The operating engineers and electricians were members of localsthatwere constituent members of Respondent Council.The teamsters were notmembers of a constituent local but of another Teamsters local union.The circumstances preceding the picketing which commenced at the ElkhornRanch on September 20, 1961, were as follows: On September 1, 1961, Foster,secretary of Respondent Council, telephoned to Stevens, vice president of Buckeye,and requested Stevens to execute Respondent's standard labor agreement. Stevensrefused on the basis that Whiteside employed all the personnel within the jurisdictionof Respondent and suggested that Foster get in touch with Whiteside.On September 8, 1961, Respondent by letter requested Buckeye to execute Re-spondent's standard labor agreement. In this connection, it is noted that althoughBuckeye apparently had no employees working within the jurisdiction of Respond-ent, under the terms of the standard labor agreement, the general contractor, Buckeyein this instance, would be obligated to engage only subcontractors who employedmembers of Respondent's constituent locals and also to make good the failure of anysubcontractor to pay wages or fringe benefits provided by existing labor agreements.The standard labor agreement also provided that any subcontractor must have itsemployees become union members of constituent locals after 7 working days.On September 8, 1961, Mattos and Foster, officers of Respondent Council, to-gether with Miller, Plumbers local delegate to Respondent Council, and Cornell,Carpenters delegate to Respondent Council, approached Whiteside at the ElkhornRanch.Foster at this time asked Whiteside to sign the standard labor agreement.Whiteside replied that if he could get more money from Buckeye he would be gladto sign the proposed agreement.On September 15, 1961, Mattos again asked Whiteside whether he was going tosign the agreement and Whiteside replied in the negative.Mattos then said "Well,if you aren't, we have no alternative then to put a picket at the ranch." The picket-ing commenced on September 20 at the then only entrance to the Elkhorn Ranchwhich will be characterized herein as the main gate. The picket sign was as follows:THE MONTEREY COUNTY BUILDING &CONSTRUCTION TRADES COUNCILOR ITS AFFILIATED UNIONS DO NOT HAVEA UNION CONTRACTWITH BUCKEYE BUILDERS, INC.,JACK L. WHITESIDE CONSTRUCTION CO.As a result of this picketing, Granite employees (teamsters and operating en-gineers) ceased working on the Elkhorn Ranch project as of September 20, 1961.As a result of an arrangement between Granite and Respondent, a separate entranceat the Elkhorn Ranch was established for Granite employees and as a result of this,on September 25, 1961, Granite employees for the time being resumed work on theElkhorn Ranch.A separate entrance also was established for Sanders employeeson November 8, 1961. The main gate was at the end of a dead-end road and thespecial entrances permitted access to the Elkhorn Ranch without passing the picketas long as the picket was at the main gate. Special precautions were taken to insurethat only the employees of Granite or Sanders used the gates designated for them.On November 10, 1961, Foster and Mattos, officers of Respondent, spoke withWhiteside at the picketing site and asked him what he proposed in connection withhaving the picket removed from his project.Whiteside said he would be willing tosign an agreement that would put his employees "in the union" on May 1, 1962.3On the following day, November 11, 1961, Foster and Mattos presented Whitesidewith a proposed written agreement as follows:BUILDING AND CONSTRUCTION TRADES COUNCIL OF MONTEREY COUNTY117 Pajaro Street, Salinas, CaliforniaJack L. Whiteside agrees to sign the standard Building Trades Agreement andthe Building Trades agrees to give Mr. Whiteside a concession on this job8It is apparent from the record that Whiteside and La Torre In using the term "union"do not always distinguish between Respondent and its constituent locals.This Is perhapsdue to the fact that Respondent was a prospective party to the proposed Standard LaborAgreement, which, however, would have the effect of requiring employees to join variousunions depending on the type of work they performed. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Maher Canyon Road) only as follows: Mr. Whiteside to list his present em-ployees by name, approximately thirty in number, of the thirty, ten will belaborers, ten will be carpenters, two cement finishers, one plumber and the re-mainder to be apprentices.These men will join the respective unions havingjurisdiction over the classifications they are listed under.The present employeeswill do any of the work on the above-mentioned job which includes the founda-tions and building erection.Any new or additional employees will be hiredunder the hiring hall procedures of the various Locals and be paid the wage scaleand other benefits covered under the agreement in effect in the area. It is under-stood the paving, electrical work, pipe-fitting, and other specialty work will besub-contracted by other contractors at the prevailing wage rates and conditionsin effect in this area.Five (5) consecutive days, Monday through Friday, shallconstitute a week's work.No work shall be let by piece work, contract, or lumpsum, direct with employees for labor services.Whiteside found some of the terms unacceptable, and Foster stated he would"rearrange" it and return the next day to have it signed by Whiteside.However, onthe next day, November 12, 1961, Foster did not appear but Mattos and Cornell metwithWhiteside.Cornell was the business representative of the Carpenters localunion and the delegate to Respondent Council.Whiteside was told the tentativeagreement reached by Foster and himself was unacceptable to Respondent.Mattossuggested a postdated agreement with Respondent.Whiteside advisedMattos hewould discuss the matter with Buckeye to the end of having the payments to him fromBuckeye increased "so I could support the labor of the union."Mattos at this timegave Whiteside the printed labor agreement used by Respondent Council which hadbeen signed by Mattos and Cornell and was to be effective April 30, 1962.On November 20; 1961, Respondent moved the picket from the main gate to thearea where the special gates had been constructed for Sanders' and Granite's em-ployees.This had the effect of requiring anyone, including Granite's and Sanders'employees, entering the Elkhorn Ranch to cross Respondent's picket line.On thissame day Harley Davidson, a business representative of the operating engineersunion, a delegate to Respondent Council and a signatory on behalf of RespondentCouncil, to an agreement executed with La Torre on January 4, 1962, and a par-ticipant in several meetings involving Respondent, told Westwater, a Buckeye official,that the picket had been moved because Respondent had decided "to stop the workon the job."On this record it is found that this statement of Davidson to Westwaterischargeable to Respondent.The employees of Granite and Sanders did not go to work at times when Respond-ent had a picket at the entrances reserved for them which included the periodsfrom November 20 until December 1, 1961; from about December 5, 1961 untilJanuary 4, 1962; and from January 24 until about February 9, 1962. The inter-ruptions in the picketing flowed from efforts by Whiteside and La Torre to makearrangements to have the picket removed which Respondent did temporarily, butreplaced the picket when the Respondent was not satisfied with interim developmentsduring the cessation of the picketing.La Torre had contracted for a large number of breeder stock chickens whichwere to be delivered in December 1961.He and Whiteside were particularly anxiousto have the picketing removed from the Sanders and Granite entrance so that theconstruction could proceed on schedule.On November 30, 1961, Whiteside arranged a meeting at the Elkhorn Ranchwith Respondent's officers and delegates.Also present were La Torre and officialsof Buckeye.An oral agreement was reached between Whiteside and Respondentproviding that the picket would be removed, and that on May 1, 1962, Whitesideemployees would go into the union. Since Whiteside employed carpenters, laborers,plumbers, and electricians, undoubtedly the agreement contemplated that the em-ployees would join the craft unions having jurisdiction over their work.Mattos,at the end of the November 30 meeting, called Granite's superintendent and in-formed him the picket line would be removed and its employees could return towork the next day. Foster asked Whiteside to meet him at an attorney's office thenext day where Whiteside was presented with a proposed written agreement.White-side refused to sign it because he believed its terms varied from the oral understandingof the previous day.There was another meeting at the Elkhorn Ranch on December 2, 1961. Presentwere La Torre, Whiteside, officials of Buckeye, and Foster and Mattos.At this meet-ing, Foster insisted that Whiteside employees go into the union immediately.White-side insisted this was contrary to the agreement made on November 30, and thepicketing was resumed at the Sanders and Granite gate on December 5, 1961. MONTEREYCOUNTY,ETC., TRADESCOUNCIL147La Torre, motivated by the increasing economic problems caused by the delayin the construction of his poultry-raising facilities, initiated another meeting at theElkhorn Ranch on January 3, 1962, at which Respondent's officers and other unionofficers were present.As a result of this meeting, La Torre executed the followingagreement with Respondent:1.777Maher Road, Watsonville, California, known as Elkhorn Ranch-59 buildings (poultry houses) and one repair shop building to be completedunder present contracts.2.Poultry Processing Plant to be built in Gilroy by Nu-Laid to be builtAFL-CIO.3.Hatchery building on Elkhorn Ranch to be built AFL-CIO and all equip-ment in the building to be set by AFL-CIO.4.Mr. La Torre and his associates will meet in San Francisco at 474 ValenciaStreet within ten (10) days with representatives of the respective crafts.Thiswill include ten (10) of the largest poultry ranchers and Nu-Laid Egg Company.5.No electrical work will be performed for the next ten (10) days.6. In consideration of the foregoing, the picket will be removed from theElkhorn Ranch during this period.Signed this 4th day of January, 1962.[S]HARRY FOSTER,[S]V. J. LA TORRE.Building & ConstructionTrades Council,[S] JOHN F. MATTOS,[S]WM. HARLEY DAVIDSON.On January 23, 1962, La Torre and other ranchers with large poultry operationsmet with officers of Respondent and other union officials in the San FranciscoLabor Temple.The union officials proposed that the poultry ranchers form anassociation to deal with the union on behalf of their employees.The representativeof the ranchers replied they would have to consider the proposal.On January 24,the picket was again at a position in front of the adjoining Granite and Sandersentrances of the La Torre Elkhorn Ranch.On February 1, 1962, the picket sign was changed to read:JACK L. WHITESIDE CONST. CO.BUCKEYE BUILDERSUNFAIRThe employees work under lessfavorable conditions than the AFL-CIOBuilding Trades CraftsmenUNFAIRMonterey County Building and Const. Trades CouncilOn February 9, 1962, the picket was removed from the Granite and Sanders en-trances to the original site of the-picketing which is the main entrance to the ElkhornRanch.B. The question of the agricultural exemptionRespondent contends that the Board is without jurisdiction in this matter becausethe individuals involved who were working in connection with the construction ofthe poultry-raisingbuildingsare notemployees covered by the Act.The argumentrests on the following authorities.Section 2(3) of the Act provides:The term "employee" shall include any employee ... but shall notincludeany individual employedas anagricultural laborer... .The 1962 Appropriation Act for the National LaborRelationsBoard provides:... Provided,That no part of this appropriation shall be availableto organizeor assist in organizing agricultural laborers or used in connection with investi-gations,hearings, directives, or orders concerning bargaining units composedof agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935(29 U.S.C. 152), and as amended by the Labor-Management Relations Act,1947, as amended, and as definedin section3(f) of the Act of June 25, 1938(29 U.S.C. 203), and including in said definition employees engaged in themaintenanceand operation of ditches, canals, reservoirs, and waterways when712-548-64-vol. 142-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintainedor operated on a mutual, nonprofit basis and at least 95 percentumof the water stored or supplied thereby is used forfarmingpurposes.(Title III, Act of Aug. 2, 1961, Public Law 86-290, 87th Cong.,1st secs.)The Board as a matter of policy will follow the interpretation of the Departmentof Labor as to what individuals are agricultural laborers.4In general, work performed on a farm incident to the operation of a farm is withinthe agricultural exemption.It is immaterial whether the work is done directly bythe farmer or an independent contractor.Employees engaged in buildingterraces,construction of granaries, or silos are agricultural laborers within the statutory defi-nition of being engaged in employment in practices on a farm. Poultryraising iswithin the statutory ambit of the agricultural exemption.Hence anomalous as itmay seem, I find that under existing decisional precedent the carpenters, electricians,plumbers, and laborers employed by Whiteside, a labor contractor, were agriculturallaborers while they were engaged in constructing buildings to be used by La Torrein raising his own poultry. It is also found that the individuals employed by Buckeyeto install the poultry feeding and raising equipment were agricultural laborers forthe purpose of this proceeding.Appendix B attached hereto contains quotationsfrom authorities which support the finding that individuals employed by Whitesideand Buckeye were "agricultural laborers."It is abundantly clear that a purpose of Respondent's picketing was to haveWhiteside and Buckeye recognize Respondent as the representative of the individualsemployed by Whiteside and Buckeye.Whiteside employed carpenters, electricians,laborers, and plumbers in connection with the construction of buildings to houseLa Torre's poultry.Buckeye employed individuals who installed poultry equipmentin these buildings.Although not conclusively developed, Buckeye appeared to bethe object of Respondent's picketing because his subcontractor Whiteside employedworkers within Respondent's jurisdiction.Respondent's standard-labor agreement,if executed by Buckeye, would have obligated Buckeye to have Whiteside conformto Respondent's standard labor agreement, or to engage another subcontractor whowould.C. Effect of the agricultural exemptionThe effect of the exemption will first be considered in connection with Section8(b) (7) (C) of the Act. (See footnote 1 for text of section.)This section proscribespicketing by unions to obtainrecognitionby an employer of the picketing unionas the representative of hisemployees.[Emphasis supplied.]It also by its termseliminates its proscription when the union has filed a ,timely petition under Section9(c) for an election.Although the record facts here make it clear that the Respondent without a Boardcertification was picketing for recognition by Whiteside and Buckeye in excess of 30days without filing a timely petition, it also is true that if their "employees" for thepurpose of this proceeding are agricultural laborers, the Board would not entertaina representation petition filed by Respondent with respect to the workers employedby Buckeye and Whiteside. Since for the purposes of this proceeding, Whitesideand Buckeye do not have "employees," it follows that a primary element ofSection 8(b) (7) (C) is missing that is necessary to establish a violation.Section 8(b) (7) (C) contemplates a representation proceeding and an election and,therefore, accepting the premise that Respondent could not file a representationpetitionwith respect to the "employees" of Whiteside and Buckeye, the clearimplication follows that the action of picketing to obtain recognition as representa-tive of "agricultural laborers" is not covered by Section 8(b) (7) (C) .of the Act.In factual situations such as the case at hand, innocent parties to the dispute haverecourse under other sections of the Act.A different situation prevails with respect to the effect of the agricultural exemp-tion as applied to Section 8(b) (4) (i) (ii) (B). (See footnote 1 for text of section).This section proscribes picketing for stated objects aimed at inducing or encouragingindividualsemployed by a person engaged in commerce or the threatening or restrain-ing of anypersonsengaged in commerce or an industry effecting. commerce.[Emphasis supplied.]The legislative history of the 1959 amendments to- the Actmakes it clear that Congress substituted "individual" and "person" for "employees"because it wished to prohibit secondary picketing even where agricultural laborersor other exempt "employees" were involvedas well asto prohibit coercion directed4 0laa SugarCompany, Limited,118 NLRB 1442.. MONTEREY COUNTY, ETC., TRADES COUNCIL149at a secondary employer where the union bypassed employees, and aimed its coercionat the secondary employer.5D. Violations of Section 8(b) (4) (i) (ii) (B)1.Work stoppage of Granite's employees on September 22, 1961Granite's employees refused to cross the picket line established at the ElkhornRanch on September 20, 1961. On September 21, 1961, Granite rented to Buckeyea ready-mix concrete truck with the Granite sign painted out.This truck crossedthe picket line and made deliveries on the Elkhorn project.On the morning ofSeptember 22, 1961, Con Hansen, a business representative of a Teamsters local nota member of Respondent Council, appeared at Granite's premises and as a resultof his appearance and instructions, all of Granite's some 20 or 25 operating engineersand teamsters stopped working.On this occasion, Hansen also told Westwater,an official of Buckeye, that before Granite's employees could resume work, thetruck, rented to Buckeye, had to be "pulled off the job."According to Westwater,this work stoppage was caused "as a consequence of the action taken by the TeamstersUnion." Shortly thereafter, Hansen arranged facilities at a restaurant for a meetingattended by Buckeye representatives and other union representatives.At this meetingan arrangement was worked out whereby it was agreed that a separate gate wouldbe established for use by Granite employees which would be free from picketing.Hansen's action at Granite's premises on the morning of September 22 was aviolation of Section 8(b) (4) (i) (ii) (B) attributable to Hansen's local union.Thislocal union, however, is not a named respondent, not a member of RespondentCouncil, and consequently not a party to this proceeding.However, the General Counsel contends that on the basis of the above-recitedrecord facts, Hansen was acting as an agent of Respondent.A determination ofthis question must be made in accordance with common-law rules of agency.6Themere fact that Hansen was taking action consistent with an aim of Respondent, Ibelieve, is insufficient to establish that Hansen was acting as agent for Respondent.5Illustrativeof the considerations leading to the 1959 amendments are the followingcomments :Senator CuRTISS. Sophisticated unions avoid the proscriptions of the act by directlythreatening or coercing the secondary employer or his supervisory personnel.Theyalso avoid these proscriptions by inducing individual employees or workers not de-fined as employees by the act-railroad and agricultural workers-to refuse to handlethe products of the primary employer or by preemployment inducement of workersnot to handle certain products.None of these activities is prohibited, because themeans used are not those prohibited by the act. (105 Daily Congressional Record,1176, January 28, 1959, Legislative History of the Labor-Management Reporting andDisclosure Act of 1959, U.S. Govt. Printing Office, 1959, vol. II, p. 989.)Senator GOLDWATER. The word "person"is used inthe proposed amendment to thesecondaryboycottprovisionrather than "employer." in orderto extend the protec-tion of thesecondary boycott provisions of the act to public employers, railroads, oragricultural enterprises without subjecting them to other provisions of the act. (105Daily CongressionalRecord, 5764, April 21, 1959, Legislative History of the Labor-Managenient Reporting and DisclosureAct of 1959, U.S. Govt. Printing Office, 1959,vol. II, p.1079.)Senator MORSE.Similarly, a secondary boycott carried out by inducing railroademployeesshould not be permitted,merelybecause the employees' employer is notcovered by the Act. (105 Daily Congressional Record, 1163917, 'September 3, 1959,Legislative History of the Labor-Management Reporting and Disclosure Act of '1959,U.S. Govt. Printing Office, 1959, vol. II, p. 1426.)Congressman RHODES. Asthe statute is now wordedit is unlawful for a union toinduce or encourage "employees of employer" to engage in a strike or "concertedrefusal" to do their work for one of the forbidden objects listed in section 8(b) (4),such as to force their, employer to cease doing business with a "primary" employer.Since farm laborers, railway labor, and supervisors are not "employees" within themeaning of the act, unions may now without penalty induce them to engage insecondary boycotts.The Landrum-Griffin bill corrects this by changing the word"employees" in the phrase quoted above to "any individual employed by any person."This change appears in clause 4(1). :(105 Daily Congressional Record, 4208, Au-gust 11, 1959, Legislative History of the Labor-Management Reporting and DisclosureAct of 1959, U.S. Govt. Printing Office, 1959, vol. II, p. 1581.)House, Conference Rep. 510, '80th Cong. 1st Session, 93 Congressional Record 3 7: 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition there is the plausible hypothesis that Hansen was acting in the interestof his own drivers who were deprived'of-work by the rental of the truck to Buckeyeby Granite which occasioned it being operated by some one other than a memberofHansen's local.Although his members refused to cross the picket line ofRespondent, the action of Hansen in compelling Granite not to rent a truck toBuckeye and his arrangement of a meeting whereby a separate, nonpicketed entrancewas provided for Granite employees at the Elkhorn Ranch eventuated in restoringthe members of Hansen's local to the operation of the trucks sent by Granite to theElkhorn Ranch.Accordingly, the contention that Hansen's actions on September 27,1961, are binding on Respondent is rejected, since the General Counsel has notestablished an agency relationship by an adequate measure of proof.2. Picketing at the Granite and Sanders entrancesOn November 20, 1961, Respondent moved its picket to a location where anyoneentering either the main gate or the gates established for Sanders' and Granite'semployees would have to pass such picket.On this same day Harley Davidson toldWestwater, a Buckeye official, that Respondent Council had decided to "stop thework on the job," referring to the construction at La Torre's Elkhorn Ranch.Asfound above, Davidson was a responsible agent of Respondent.His union was amember of Respondent Council and he was a delegate to the Council.He partici-pated in several meetings with officers of Respondent and with Whiteside, Buckeye,and La Torre, where the subject was recognition of Respondent by Whiteside.Moreover, he was a signatory to an agreement, along with Foster and Mattos,entered into on January 4, 1962, with La Torre, which agreement was made onbehalf of Respondent.It is apparent that the special gate picketing in the context of the facts here relatedwas action engaged in by Respondent to induce and encourage individuals employedby a person engaged in commerce or in an industry affecting commerce to refuse totransport goods or perform work with an object of forcing persons, including Graniteand Sanders, to cease doing business with La Torre, Buckeye, and Whiteside.Con-sidering that Granite's employees had previously refused to cross the picket line,and they and the employees of Sanders had been using nonpicketed, separate en-trances until November 20, there can be no reasonable doubt that this picketingviolated Section 8(b)(4)(i)(B).SeeHighway Truck Drivers and Helpers et al.(Riss and Co.),130 NLRB 943.The question remains as to whether the picketing for this proscribed object alsocomes within the interdiction of Section 8(b)(4)(ii)(B) where it is made unlawfulfor a labor organization to "threaten, coerce, or restrain any person ......An exam-ination of decisional precedents appears to bear out the conclusion that picketing un-lawful under Section 8(b) (4) (i) is also unlawful under (ii).7The picketing from January 4 to 24, and from January 24 to February 9, 1962,conducted at the Sanders and Granite entrances when the negotiations betweenWhiteside and Respondent proved fruitless also constituted violations of Section 8(b)(4) (ii) (B) inasmuch as the identical factors were present in the two latter episodes ofpicketing, as were present in connection with the picketing commencing on Novem-ber 20, 1961, at the special entrances.3.Claimed additional violationsAlthough not alleged as violations in the complaint, the General Counsel urgesthree episodes as establishing separate violations.(a) The Granite incidentIt is argued that during a time when Respondent was picketing at Granite's sep-arate entrance, the refusal by Respondent to agree that Granite could do some work7For example,Construction, Production 4 Maintenance Laborers UnionLocal 383at al.(Colson and Stevens Construction Co., Inc.),137 NLRB 1650;PhotostatdPhoto Em-ployeesUnion,135 NLRB 106;Upholsterers International Union of North America,132NLRB 40; however, inFruit Packers Local 760 v. N.L.R.B. (Tree Fruits Labor RelationsCommittee, Inc.),308 F. 2d 311 (C.A.D.C.), the District of Columbia Circuit in a caseinvolving handbi'ling at the site of the secondary employer held that a violation of Section8(b) (4) (ii) was not established because "there was no work stoppage, no interruption ofdeliveries, no violence or threat of violence."It rejected, apparently, the,per serule thatpicketing inevitably threatens, coerces, or restrains the employer at whose site the picket-ing is conducted.Since in the case at hand there were work stoppages and interruptionof deliveries, the distinction made in theTree Fruitscase need not be considered. MONTEREYCOUNTY, ETC.,TRADES COUNCIL151to repair rain damage behind the picket line is a separate violation of Section 8(b) (4).(ii) (B).Ifind that this refusal was a refusal to stop existing unlawful conduct and.not a separate violation. In other words, it seems illogical to find a separate viola-tion by reason of Respondent's refusal to discontinue its illegal conduct. In anyevent, finding this conduct to be a separate violation would in no manner affect theremedy which will be recommended herein.(b)The La Torre contract incidentAs an inducement for Respondent to remove its picket on January 4, 1962,La Torre executed a contract with Respondent in which, among other things, heagreed that no electrical work would be performed on the Elkhorn Ranch for aperiod of 10 days.The picketing that precipitated this agreement was unlawful.The contract, although perhaps voidable as being caused by illegal activity, does notwarrant a separate finding of Section 8(b)(4)(ii)(B); and further, it appears ques-tionable whether La Torre was agreeing to anything more than what the illegal picket-ing had already accomplished.Moreover, La Torre's control over the electricalwork, if any, was indirect as both Sanders and Whiteside who employed electricianswere subcontractors of Buckeye.The contract was executed at a meeting initiated byLa Torre who was looking for a "deal" to get the picket removed.No extra threator coercion actuated the agreement. It was the picketing that provided the coercingand I am unable to find the execution of this agreement by La Torre and Respondentwas a separate violation of Section 8(b) (4) (ii) (B) on the part of Respondent.(c)Alleged illegalconduct of Shaw,thebusinessrepresentative for theelectricians localThe initial inquiry is directed to the question of whether Shaw was acting forRespondent.He was a delegate to the Respondent Council commencing on Decem-ber 7, 1961, and a business representative for several years prior thereto.He told Stevens, Buckeye's representative, that unless Buckeye executed Re-spondent's standard labor agreement, he (Shaw) would personally see there was noadditional electrical work done on the Elkhorn facility.Shaw also participated insome meetings Respondent's officers had with Whiteside and La Torre.On Janu-ary 15, 1962, he forced Whiteside to abandon part of his electrical contract withBuckeye and to assign it to Sanders as a condition for Shaw going back to work.Other employees joined Shaw when he threatened to walk off unless Whiteside'snonunion electricians were removed from the job so that Shaw and his fellow em-ployees of Sanders would resume their work. Since Shaw was the business repre-sentative of the local, I find his announcing he would not work until Sanders obtainedWhiteside's electrical work was a signal to his fellow electrical workers to also quit.This finding is also fortified by Shaw's statement at the time addressed to Sandersand Whiteside ". . . before we go back to work I want to see that contract," referringto the contract executed then by Sanders and Whiteside in which Sanders was toperform the electrical work previously done by Whiteside.All of Shaw's conduct is consistent with furthering the interest of his local union.Urging Buckeye to sign Respondent's standard labor agreement would result in hav-ing the electrical work placed within his union's jurisdiction. I do not find his posi-tion as delegate to Respondent Council, nor his participation in meetings with Re-spondent's officers, establishes that he was here acting on behalf of RespondentCouncil rather than his local union.My observation of Mr. Shaw as a witness, anda close examination of his testimony suggested he was probably more interested inhis own union than the aims of Respondent.Consequently, I find the GeneralCounsel has failed to sustain his burden of proof in establishing Shaw was actingfor Respondent.Moreover, whether or not a separate violation is predicated onShaw's action, the recommended remedy would be the same.E. Effect of picketing on employers other than Granite and SandersThe complaint alleges that the effect of the picketing was to stop deliveries to theElkhorn project involving trucks driven by employees of California Motor Expressand the Merchants Express.These allegations will be discussed as they are related to the scope of a recom-mended order. In view of the fact no violation of Section 8(b)(7)(C) has beenfound, this stoppage of deliveries is not relevant under that section of the Act.This picketing by Respondent at the special "entrances clearly had an unlawfulobjective aimed at inducing and encouraging the employees of Sanders and. Granite 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDto cause their respective employers to cease doing business with La Torre, Buckeye,and Whiteside.As far as this record reflects, this enmeshing of an employer otherthan Granite and Sanders was reasonably within the contemplation of Respondent.Respondent's avowed purpose in picketing at the special entrances was to shut thejob down.It is noted here that the picketing position at the special entrances as far as neutralemployers were concerned was the same as if the pickets were at the main entrance.This is because the Granite and Sanders entrances were reserved for the exclusiveuse of their respective employees, and the main entrance was at the termination of adead-end road.Thus, positioning the picket at the special entrances instead of at themain gate would only specifically affect Granite's and Sanders' employees and, any oneelse entering the project would have to pass the picket irrespective of whether thepicket was located at the special entrances or the main gate.Accepting the premise that the picket at the special entrances illegally stoppeddeliveries by California Motor Express on November 22 and December 11, 1961, thequestion is suggested as to the legality of picketing on February 20, 1962, when thedriver of a Merchants Express vehicle refused to make a delivery when Respondent'spicket was at the main gate. Inasmuch as the picketing at the main gate prior toNovember 20, 1961, met the permissible standards of common situs picketing 8 andthemoving of the picket on February 9, 1962, from the special entrances to themain gate is consistent with the abandonment of an unlawful purpose by Respondent,this record does not adequately spell out a violation of Section 8(b) (4) (i) (ii) (B) onFebruary 20, 1962, because a driver of a neutral employer refused to make deliverybecause of the picket at the main gate. It is recognized that the driver was a memberof a constituent member of Respondent Council, and his action in refusing to makethe delivery because of the picket was reasonably foreseeable by Respondent.How-ever, since Respondent was exercising its right to truthfully proclaim a situation atthe only entrance permissible to do so, and since its picket sign made it clear that itsdispute was with Whiteside and Buckeye, and since it was picketing the entrance usedby their employees, the interested employers must accept the burden of havingdeliveries stopped as an incident to lawful concerted activity. If the picketing were atan entrance reserved for employees of neutral employers, then an object of unlaw-fully inducing and encouraging employees of neutral employers would be morerecognizable and the balance of considerations in connection with the common situspicketing of February 20, 1962, would require further examination.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in con-nection with the operations of the employers set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.La Torre, Buckeye, Granite, Whiteside, and Sanders are, each of them, engagedin commerce, or in a business affecting commerce, within the meaning of the Act.2.Respondent Monterey County Building & Construction Trades Council is alabor organization within the meaning of the Act.3.By inducing and encouraging employees of Granite and Sanders to strike, andby threatening and coercing Granite and Whiteside with an object of causing Graniteand Sanders to cease doing business with La Torre, Buckeye, and Whiteside, Re-spondent Monterey County Building & Construction Trades Council has engaged inunfair labor practices within the meaning of Section 8(b) (4) (i) (ii) (B) of the Act.4.By inducing and encouraging employees of California Motor Express to refuseto make deliveries, and by threatening and coercing California Motor Express, withan object of forcing Granite and Sanders to cease doing business with La Torre,Buckeye, andWhiteside,Respondent Monterey County Building & ConstructionTrades Council has engaged in unfair labor practices within the meaning of Section8(b) (4) (i) (ii) (B) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of the Act.$In the matter ofSailors'Union of thePacific, AFL (Moore Dry Dock Company),92NLRB 547. MONTEREY COUNTY, ETC., TRADES COUNCIL153.6.Respondent Monterey County Building&Construction Trades Council did notviolate Section8(b) (7) (C) of the Act,by picketing Buckeye and Whiteside at LaTone'sElkhorn Ranch,nor did it violate Section 8(b) (4) (i) (ii) (B) of the Actexcept insofar as set forth above.[Recommended Order omitted from publication.]APPENDIX BU.S. DEPARTMENT OF LABORWage and Hour and Public Contracts DivisionsWashington 25, D.C.Title 29-LABORChapter V-Wage and Hour Division, Department of LaborSUBCHAPTER B-STATEMENTS OF GENERAL POLICY OR INTERPRETATION NOTDIRECTLY RELATED TO REGULATIONSPART 780-EXEMPTIONSAPPLICABLE TO AGRICULTURE,PROCESS-ING OF AGRICULTURALCOMMODITIES,AND RELATEDSUBJECTS[Federal Register November 3, 1961]STATUTORY PROVISIONS§ 780.103 "Agriculture" as defined by the Act.Section 3 (f) of the Act defines "agriculture" as follows:"Agriculture" includes farming in all its branches and among other things in-cludes the cultivation and tillage of the soil, dairying, the production, cultivation,growing and harvesting of any agricultural or horticultural commodities (includingcommodities defined as agricultural commodities in section 15(g) of the AgriculturalMarketing Act, as amended),the raisingof livestock,bees, fur-bearing animals, orpoultry, and any practices (including any forestry or lumbering operations) per-formed by a farmer or on a farm as an incident to or in conjunction with suchfarming operations, including preparation for market, delivery to storage or tomarket or to carriers for transportation to market.§ 780.134Raisingof poultryin general.(a)The term "poultry" includes domesticated fowl and game birds.Ducks andpigeons are included.Canaries and parakeets are not included.(b) The "raising" of poultry includes the breeding, hatching, propagating, feedingand generalcare of poultry.Slaughtering, which is the antithesis of "raising",is notincluded.To constitute "agriculture", slaughtering must come within the secondarymeaning of the term "agriculture".The temporary feeding and care of chickensand other poultry for a few days pending sale, shipment or slaughterisnot the"raising" of poultry.However, feeding, fattening and caring for poultry over a sub-stantial period may constitute the "raising" of poultry.§ 780.138 Required relationship of practices to farming operations.To come within this secondarymeaning, apracticemust be performed either bya farmer or on a farm. It must also be performed either in connection with thefarmer's own farming operations or in connection with farming operations conductedon the farm where the practice is performed. In addition, the practice must be per-formed"as anincident to or in conjunction with" the farming operations.No mat-ter how closely related it may be to farming operations, a practice performed neitherby a farmer nor on a farm is not within the scope of the "secondary" meaning of"agriculture".PRACTICES PERFORMED "ON A FARM"§ 780.143 Performance "on a farm" generally.If a practice is not performed by a farmer, it must, among other things, be per-formed "on a farm" to come within the secondary meaning of "agriculture"in sec-tion3(f).Any practice which cannot be performed on a farm, such as "delivery tomarket", is necessarily excluded, therefore, when performed by someone other thanfarmer(see FarmersReservoir Co. v. McComb, 337 U.S. 755; Chapman v. Durkin, 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD214 F.2d 360,cert.denied 348 U.S. 897; Fort Mason Fruit Co.v.Durkin,214 F.2d 363, cert.denied 348 U.S. 897).Thus, employees of an alfalfa dehydrator en-gaged in hauling chopped or unchopped alfalfa away from the farms to the dehydrat-ing plant are not employed in a practice performed"on a farm".§780.144 Meaning of "farm".A "farm" is a tract of land devoted to the actual farming activities included in thefirst part of section 3 (f) .Thus, the gathering of wild plants in the woods for trans-plantation in a nursery is not an operation performed"on a farm".(For a furtherdiscussion, see § 780.176.)The total area of a tract operated as a unit for farmingpurposes is included in the "farm",irrespective of the fact that some of this areamay not be utilized for actual farming operations(seeNLRB v. Olaa Sugar Co.,242 F. 2d 714; In re Princeville Canning Co.,14WH Cases 641 and 762). It isimmaterial whether a farm is situated in the city or in the country.However,a placein a city where no primary farming operations are performed is not a farm even ifoperated by a farmer(Michell v. Huntsville Nurseries,267 F.2d 286).§ 780.145 Employment in practices on a farmEmployees engaged in building terraces or threshing wheat and other grain, em-ployees engaged in the erection of silos and granaries,employees engaged in diggingwells or building dams for farm ponds,employees engaged in inspecting and cullingflocks of poultry, and pilots and flagmen engaged in the aerial dusting and sprayingof crops are examples of the types of employees of independent contractors who maybe considered employed in practices performed"on a farm".Ferrell-Hicks Chevrolet,Inc.andAndrew Burinskas.Case No.13-CA-4886.April 22, 1963DECISION AND ORDEROn November 23, 1962, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The General Counselfiled a brief in support to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in certain of the Respondent's exceptions.The prime issue in this case is whether the Charging Party, knownas Andy Burns, was discharged for his union activities or for whatthe Respondent regarded as good cause. The Trial Examiner creditedBurns' testimony in many respects and discredited Respondent's wit-nesses who testified otherwise.Although we accept his resolutions of142 NLRB No. 21. .